United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1841
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Jerome E. Thomas,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 21, 2010
                                  Filed: November 8, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Jerome Thomas challenges the 240-month
statutory minimum sentence the District Court1 imposed following Thomas's
unconditional guilty plea to one count of conspiring to distribute cocaine base, 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and one count of possessing with intent to
distribute cocaine base, 21 U.S.C. § 841(a)(1) and (b)(1)(A). Counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), in which he moves to withdraw and



      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
argues that Thomas’s prior felony drug conviction was too remote in time to justify
the application of the 20-year statutory mandatory minimum.

       We hold that the District Court did not have discretion to sentence Thomas
below the statutory minimum because the government did not move for a departure
based on substantial assistance and Thomas was not eligible for safety-valve relief.
See 21 U.S.C. § 841(b)(1)(A) (stating that if a person commits a qualifying violation
after a prior conviction for a felony drug offense, such person shall be sentenced to
a term of imprisonment which may not be less than 20 years and not more than life);
United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (holding that the only
authority to depart from the statutory minimum is in 18 U.S.C. § 3553(e) and (f),
which apply only when the government moves for a departure based on substantial
assistance or the defendant qualifies for safety-valve relief); see also U.S.S.G.
§ 4A1.2(e)(1) (noting that in applying Guidelines, a court is to count any prior
sentence exceeding one year and one month, whenever imposed, that resulted in the
defendant being incarcerated within 15 years of the instant offense).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-